UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofDecember 31, 2013(Unaudited) DWS Global Inflation Fund Principal Amount ($)(a) Value ($) Government & Agency Obligations 93.8% Sovereign Bonds 9.3% Kingdom of Norway, Series 475, 2.0%, 5/24/2023 NOK United Kingdom Gilt Inflation Linked, Series 3MO, 0.125%, 3/22/2024 GBP U.S. Treasury Obligations 84.5% U.S. Treasury Inflation-Indexed Bonds: 0.75%, 2/15/2042 1.75%, 1/15/2028 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 7/15/2022 0.375%, 7/15/2023 1.125%, 1/15/2021 1.375%, 7/15/2018 (b) 1.375%, 1/15/2020 2.0%, 7/15/2014 U.S. Treasury Note, 0.75%, 6/15/2014 (c) Total Government & Agency Obligations (Cost $115,812,732) Mortgage-Backed Securities Pass-Throughs 0.0% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $51,814) Asset-Backed 1.1% Home Equity Loans NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.215% *, 12/25/2034(Cost $1,291,994) Short-Term U.S. Treasury Obligations 2.2% U.S. Treasury Bills: 0.02% **, 2/13/2014 (d) 0.146% **, 6/26/2014 (e) 0.073% **, 8/21/2014 0.055% **, 2/13/2014 (d) Total Short-Term U.S. Treasury Obligations (Cost $2,666,026) Shares Value ($) Securities Lending Collateral 6.0% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $7,282,500) Cash Equivalents 2.8% Central Cash Management Fund, 0.05% (f) (Cost $3,375,552) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $130,480,618) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2013. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $131,006,708.At December 31, 2013, net unrealized depreciation for all securities based on tax cost was $2,480,855.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,481,047 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,961,902. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $6,502,968, which is 5.3% of net assets. (c) At December 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (d) At December 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At December 31, 2013, this security has been pledged, in whole or in part, as collateral for open bilateral swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At December 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 3 Month Euro Euribor Interest Rate Futures EUR 12/15/2014 2 ) 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 12/15/2014 2 ) 3 Month Euroyen Futures JPY 12/15/2014 2 ) 3 Month Sterling (Short Sterling) Interest Rate Futures GBP 12/17/2014 3 ) 5 Year U.S. Treasury Note USD 3/31/2014 ) 90 Day Eurodollar USD 12/15/2014 2 ) ASX 90 Day Bank Accepted Bills AUD 12/11/2014 3 Gold 100 Oz Futures USD 2/26/2014 2 Ultra Long U.S. Treasury Bond USD 3/20/2014 25 ) Total net unrealized depreciation ) At December 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Japanese Government Bond JPY 3/11/2014 3 United Kingdom Long Gilt Bond GBP 3/27/2014 63 Total unrealized appreciation At December 31, 2013, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (h) Call Options Receive Fixed - 4.064% - Pay Floating - LIBOR 5/13/2014 5/13/2044 1 5/9/2014 ) Put Options Pay Fixed - 2.064% - Receive Floating - LIBOR 5/13/2014 5/13/2044 1 5/9/2014 (4 ) Pay Fixed - 3.033% - Receive Floating - LIBOR 10/24/2014 10/24/2044 2 10/22/2014 ) Pay Fixed - 3.093% - Receive Floating - LIBOR 10/21/2014 10/21/2044 3 10/17/2014 ) Total Put Options ) Total ) (h) Unrealized appreciation on written options on interest rate swap contracts at December 31, 2013 was $8,128. At December 31, 2013, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 12/30/2014 12/30/2034 Fixed - 4.01% Floating - LIBOR 5/13/2014 5/13/2044 Fixed - 4.064% Floating - LIBOR ) 12/30/2014 12/30/2024 Fixed - 3.524% Floating - LIBOR 12/30/2014 12/30/2019 Fixed - 2.522% Floating - LIBOR ) Total net unrealized appreciation Bilateral Swaps At December 31, 2013, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (i) Long Positions 1/15/2014 4 % Barclays Spread Index -022 1/15/2014 4 % Barclays-Commodity Strategy 1610 Index 1/15/2014 2 % Citi Commodity Term Structure Alpha II DJUBS Index 1/15/2014 5 % Dow Jones-UBS Commodity Index ) 1/15/2014 6 % Dow Jones-UBS Commodity Index ) 1/15/2014 2 % Dow Jones-UBS Commodity Index ) 1/15/2014 7 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend 44 1/15/2014 8 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index 65 1/15/2014 6 % JPMorgan SS Explorer 1/13/2014 6 % JPMorgan Brent Volemont Strategy 1/15/2014 6 % JPMorgan WTI Volemont Strategy 1/15/2014 5 % Merrill Lynch Commodity Index 2 1/15/2014 5 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index 52 1/15/2014 9 % UBS Custom Commodity Index ) Short Positions 1/15/2014 3 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2014 10 % Dow Jones-UBS Commodity Index 3 Month Forward ) Total net unrealized appreciation (i) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 Nomura International PLC 2 Citigroup, Inc. 3 BNP Paribas 4 Barclays Bank PLC 5 Bank of America 6 JPMorgan Chase Securities, Inc. 7 Canadian Imperial Bank of Commerce 8 The Goldman Sachs & Co. 9 UBS AG 10 Macquarie Bank Ltd. LIBOR: London Interbank Offered Rate As of December 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CAD NZD 1/6/2014 Australia & New Zealand Banking Group Ltd. JPY USD 1/6/2014 Citigroup. Inc. ZAR USD 1/17/2014 UBS AG USD AUD 1/23/2014 Commonwealth Bank of Australia USD GBP 1/23/2014 Nomura International PLC AUD USD 1/23/2014 Nomura International PLC CAD USD 1/23/2014 Barclays Bank PLC NOK USD 1/23/2014 UBS AG KRW USD 2/18/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD JPY 1/6/2014 ) Nomura International PLC GBP USD 1/23/2014 ) JPMorgan Chase Securities, Inc. USD SGD 2/18/2014 ) Commonwealth Bank of Australia Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar KRW South Korean Won CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SGD Singapore Dollar GBP British Pound USD United States Dollar JPY Japanese Yen ZAR South African Rand Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of December 31, 2013, the Fund held $2,007,305 in the Subsidiary, representing 1.7% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments Government & Agency Obligations $
